      Case 1:17-cv-23158-JEM Document 37-4 Entered on FLSD Docket 01/07/2019 Page 1 of 6


Juanita Alvarez

From:                                        Juanita Alvarez
Sent:                                        Tuesday, November 13, 2018 5:47 PM
To:                                          'lashawnmiddleton3@gmail.com'
Cc:                                          Craig Liszt; "Lori Miller (lmiller@admiral-law.com)'
Subject:                                     Middleton, LaShawn v. Carnival - medical bills



Hi good afternoon, Ms. Middleton,
You mentioned last Friday you would forward copies all of your medical bills and expenses.
We have not received them and I want to make sure I didn't miss an email from you.

Regards, Juanita Alvarez




                     Juanita Alvarez
                     Paralegal
                     Horr, Novak & Skipp P.A.
                     Two Datran Center Suite 1700
                     9130 South Dadeland Blvd., Miami, FL 33156
                     o 305.670.2525 | d 305.779.2912 | f 305.670.2526
                     ejalvare7.(5)ad miral-law.com




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only tor the use of She individual or
entity named above, if the reader of this mess;                                                 notified that any dissemination, distribution or copying of this
communication is strictly prohibited, if yoj have received [his transmission in error please immediately reply to the sender thai you have received this
communication in error and then delete it Thank v


Please consider the environment before printing this email




                                                                            EXHIBIT


                                                                               H
      Case 1:17-cv-23158-JEM Document 37-4 Entered on FLSD Docket 01/07/2019 Page 2 of 6


Juanita Alvarez

From:                             Juanita Alvarez
Sent:                             Wednesday, November 21, 2018 3:41 PM
To:                               'lashawn.middleton3@gmail.com'
Cc:                               Craig Liszt; 'Lori Miller (lmiller@admiral-law.com)'
Subject:                          Middleton, LaShawn v. Carnival
Attachments:                      f4506t.pdf


Ms. Middleton,
Good afternoon. Can you please sign and return the attached form so we can obtain your income tax records.
Thanks Juanita Alvarez




Your message is ready to be sent with the following file or link attachments:

f4506t



Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file
attachments. Check your e-mail security settings to determine how attachments are handled.
      Case 1:17-cv-23158-JEM Document 37-4 Entered on FLSD Docket 01/07/2019 Page 3 of 6

Craig Liszt
From:                             Juanita Alvarez
Sent:                             Thursday, December20, 2018 3:17 PM
To:                               LaShawn Middleton
Cc:                               Craig Liszt; Lori Miller
Subject:                          Middleton, LaShawn v. Carnival
Attachments:                      f4506t.pdf


Ms. Middleton,
In response to your email yesterday, please see attached that was previously sent to you on November 21. Can you
please executed and return to us? Any questions, please contact our office.

Thank you.

Juanita Alvarez, Paralegal
Horr, Novak & Skipp P.A.
Two Datran Center Suite 1700
9130 South Dadeland Blvd., Miami, FL 33156

0 305.670.2525 | d 305.779.2912 | f 305.670.2526

e jalvarez@admiral-law.com

1 I I




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is
intended only for the use of the individual or entity named above. Ifthe reader of this message is not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. Ifyou have received this transmission in error, please immediately reply to the sender that you have
received this communication in error and then delete it. Thank you.

Please consider the environment before printing this email

—Original Message—
From: Juanita Alvarez
Sent: Wednesday, November 21, 2018 3:42 PM
To: lashawn.middleton3@gmail.com
Cc: Craig Liszt <cliszt@admiral-law.com>; 'Lori Miller (lmiller@admiral-law.com)' <lmiller@admiral-law.com>
Subject: Middleton, LaShawn v. Carnival

Ms. Middleton,
Good afternoon. Can you please sign and return the attached form so we can obtain your income tax records.
Thanks Juanita Alvarez
   Case 1:17-cv-23158-JEM Document 37-4 Entered on FLSD Docket 01/07/2019 Page 4 of 6


Your message is ready to be sent with the following file or link attachments:

f4506t




Note: To protect against computer viruses, e-mail programs may preventsending or receiving certain types of file
attachments. Check your e-mail security settings to determine how attachments are handled.
 Case 1:17-cv-23158-JEM Document 37-4 Entered on FLSD Docket 01/07/2019 Page 5 of 6

                                                              Request for Transcript of Tax Return
F„„ 4506-T                                      • Do not sign this form unless all applicable lines have been completed.
          (September 2018)                                                                                                                                   OMB No. 1545-1872
Department of the Treasury                         • Request may be rejected if the form is incomplete or illegible.
Internal Revenue Service                       • For more information about Form 4506-T, visit www.irs.gov/form4506t.
Tip. Use Form 4506-T to order a transcript orother return information free ofcharge. Seetheproduct list below. You canquickly request transcripts byusing
ourautomated self-help service tools. Pleasevisit us at IRS.gov andclick on "Get a Tax Transcript..." under "Tools" or call 1-800-908-9946. If you needa copy
of yourreturn, use Form 4506,Request for Copy of Tax Return.Thereis a fee to get a copyof yourreturn.
   1a Name shown on tax return. If a joint return, enter the name                                 1b First social security number on tax return, individual taxpayer identification
           shown first.                                                                              number, or employer identification number (see instructions)


   2a If a joint return, enter spouse's name shown on tax return.                                 2b Second social security number or individual taxpayer
                                                                                                     identification number if joint tax return


  3 Current name, address (including apt., room, or suite no.), city,state, and ZIPcode (see instructions)

  4        Previous address shown on the last return filed ifdifferentfrom line3 (see instructions)

  5a Ifthe transcript or tax information is to be mailed to a third party (such as a mortgage company), enter the third party's name, address,
           and telephone number.


  5b Customer file number (if applicable) (see instructions)


Caution: Ifthe tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing. Sign and date the form once
you have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax transcript to the third party listed
on line 5, the IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose your
transcript information, you can specify this limitation in your written agreement with the third party.

  6          Transcript requested. Enter the tax form number here (1040, 1065, 1120, etc.) and check the appropriate box below. Enter only one tax form
             number per request. •
      a      Return Transcript, which includes most of the line items of a tax return as filed with the IRS. A tax return transcript does not reflect
             changes made to the account after the return is processed. Transcripts are only available for the following returns: Form 1040 series,
             Form 1065, Form 1120, Form 1120-A, Form 1120-H, Form 1120-L, and Form 1120S. Return transcripts are available for the current year
             and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days                                                 Q
      b      Account Transcript, which contains information on the financial status of the account, such as payments made on the account, penalty
             assessments, and adjustments made by you or the IRS after the return was filed. Return information is limited to items such as tax liability
             and estimated tax payments. Account transcripts are available formostreturns. Most requestswill be processedwithin 10 business days                                •
      c      Record of Account, which provides the most detailed information as it is a combination of the Return Transcript and the Account
            Transcript. Available forcurrentyear and 3 prior tax years. Most requests will be processed within 10 business days                                                 •
  7         Verification of Nonfiling, which is proof from the IRS that you did not file a return for the year. Current year requests are only available
             after June 15th. There are noavailability restrictions on prior year requests. Most requests will be processed within 10 business days. . •
  8          Form W-2, Form 1099 series, Form 1098 series, or Form 5498 series transcript. The IRS can provide a transcript that includes data from
             these information returns. State or local information is not included with the Form W-2 information. The IRS may be able to provide this
             transcript information for up to 10 years. Information for the current year is generally not available untilthe year after it is filed with the IRS. For
             example, W-2 information for 2011, filed in 2012, will likely not be availablefrom the IRS until 2013. Ifyou need W-2 information for retirement
             purposes, you should contact theSocial Security Administration at 1-800-772-1213. Most requests will be processed within 10business days . •
Caution: Ifyou need a copy of Form W-2 or Form 1099, you should first contact the payer. To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.
  9          Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than four
             years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax returns, such as Form 941, you must enter
             eachquarter or tax period separately. \                  ,         ,             \                                                                           I
                                                                                I                     I
Caution: Do not sign this form unless all applicable lines have been completed.
Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line 1a or 2a, or a person authorized to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I
certify that I have the authority to execute Form 4506-T on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the
signature date.
Q Signatory attests that he/she has readthe attestation clauseanduponso reading declares that he/she                                        Phone number of taxpayer on line
      has the authority to sign the Form 4506-T. See instructions.                                                                          1a or 2a



                   Signature (see instructions)                                                                Date

Sign
Here               Title (if line 1a above is a corporation, partnership, estate, or trust)


                   Spouse's signature                                                                          Date

For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                                Cat. No. 37667N                         Form4506-T (Rev. 9-2018)
  Case 1:17-cv-23158-JEM Document 37-4 Entered on FLSD Docket 01/07/2019 Page 6 of 6

Form 4506-T (Rev. 9-2018)                                                                                                                                                                       Page 2
Section references are to the Internal Revenue Code unless
otherwise noted.                                                   Chart for all other transcripts                                        Corporations. Generally, Form 4506-T can be signed by:
                                                                                                                                       (1) an officer having legal authority to bind the corporation, (2)
Future Developments                                                If you lived in                                                     any person designated by the board of directors or other
                                                                   or your business was                 Mail or fax to:                governing body, or (3) any officer or employee on written
For the latest Information about Form 4506-T and its
                                                                   in:                                                                 request by any principal officer and attested to by the
instructions, go to www.irs.gov/form4506t. Information about
                                                                                                                                       secretary or other officer. A bona fide shareholder of record
any recent developments affecting Form 4506-T (such as
                                                                   Alabama, Alaska, Arizona,                                           owning 1 percent or more of the outstanding stock of the
legislation enacted after we released it) will be posted on that
                                                                   Arkansas, California,                                               corporation may submit a Form 4506-T but must provide
page.
                                                                   Colorado, Florida, Hawaii,
                                                                                                                                       documentation to support the requester's right to receive the
What's New. The transcripts provided by the IRS have been                                                                              information.
modified to protect taxpayers' privacy.Transcripts only            Idaho, Iowa, Kansas,
                                                                                                                                         Partnerships. Generally, Form 4506-T can be signed by
display partial personal information, such as the last four        Louisiana, Minnesota,            Internal Revenue Service
                                                                                                                                       any person who was a member of the partnership during any
digits of the taxpayer's Social Security Number. Fullfinancial     Mississippi,                     RAIVS Team                         part of the tax period requested on line 9.
and tax information, such as wages and taxable income, is          Missouri, Montana,               P.O. Box 9941
shown on the transcript.                                                                                                                     All others. See section 6103(e) if the taxpayer has died, is
                                                                   Nebraska, Nevada, New            Mail Stop 6734                     insolvent, is a dissolved corporation, or if a trustee, guardian,
A new optional Customer File Number field is available to use      Mexico,                          Ogden, UT 84409                    executor, receiver, or administrator is acting for the taxpayer.
when requesting a transcript. You have the option of               North Dakota, Oklahoma,
inputting a number, such as a loan number, in this field. You                                                                          Note: If you are Heir at law, Next of kin, or Beneficiary you
                                                                   Oregon, South Dakota,                                               must be able to establish a material interest in the estate or
can input up to 10 numeric characters. The customer file
number should not contain an SSN. This number will print on        Texas, Utah, Washington,                                            trust.

the transcript. The customer file number is an optional field      Wyoming, a foreign country,                                         Documentation. For entities other than individuals, you
and not required.                                                  American Samoa, Puerto           855-298-1145                       must attach the authorization document. For example, this
                                                                   Rico, Guam, the                                                     could be the letter from the principal officer authorizing an
General Instructions                                               Commonwealth of the                                                 employee of the corporation or the letters testamentary
                                                                                                                                       authorizing an individual to act for an estate.
Caution: Do not sign this form unless all applicable lines         Northern Mariana Islands,
                                                                   the U.S. Virgin Islands, or                                         Signature by a representative. A representative can sign
have been completed.
                                                                                                                                       Form 4506-T for a taxpayer only if the taxpayer has
Purpose of form. Use Form 4506-T to request tax return             A.P.O. or F.P.O. address
                                                                                                                                       specifically delegated this authority to the representative on
information.You can also designate (on line 5) a third party to    Connecticut, Delaware,                                              Form 2848, line 5. The representative must attach Form 2848
receive the information. Taxpayers using a tax year beginning      District of Columbia,            Internal Revenue Service           showing the delegation to Form 4506-T.
in one calendar year and ending in the following year (fiscal                                       RAIVS Team
                                                                   Georgia, Illinois, Indiana,
tax year) must file Form 4506-T to request a return transcript.                                     P.O. Box 145500                    Privacy Act and Paperwork Reduction Act Notice. We ask
                                                                   Kentucky, Maine, Maryland,                                          for the information on this form to establish your right to gain
Note: If you are unsure of which type of transcript you need,                                       Stop 2800 F
request the Record of Account, as it provides the most             Massachusetts, Michigan,                                            access to the requested tax information under the Internal
                                                                   New Hampshire, New               Cincinnati, OH 45250
detailed information.                                                                                                                  Revenue Code. We need this information to property identify
                                                                   Jersey, New York, North                                             the tax information and respond to your request. You are not
Tip. Use Form 4506, Request for Copy of                            Carolina,                                                           required to request any transcript; if you do request a
Tax Return, to request copies of tax returns.                      Ohio, Pennsylvania, Rhode                                           transcript, sections 6103 and 6109 and their regulations
Automated transcript request You can quickly request                                                                                   require you to provide this information, including your SSN or
                                                                   Island, South Carolina,
transcripts by using our automated                                                                                                     EIN. If you do not provide this information, we may not be
                                                                   Tennessee, Vermont,                                                 able to process your request. Providing false or fraudulent
self-help service tools. Please visit us at IRS.gov and click on                                    855-800-8015
                                                                   Virginia, West Virginia,                                            information may subject you to penalties.
"Get a Tax Transcript..." under "Tools" or call
                                                                   Wisconsin
1-800-908-9946.                                                                                                                           Routine uses of this information include giving it to the
                                                                   Line 1b. Enter your employer identification number (EIN) if         Department of Justice for civil and criminal litigation, and
Where to file. Mail or fax Form 4506-T to
                                                                   your request relates to a business return. Otherwise, enter the     cities, states, the District of Columbia, and U.S.
the address below for the state you lived in,
                                                                   first social security number (SSN) or your individual taxpayer      commonwealths and possessions for use in administering
or the state your business was in, when that return was filed.
                                                                   identification number (ITIN) shown on the return. For               their tax laws. We may also disclose this Information to other
There are two address charts: one for individual transcripts
                                                                   example, if you are requesting Form 1040 that includes              countries under a tax treaty, to federal and state agencies to
(Form 1040 series and Form W-2) and one for all other
                                                                                                                                       enforce federal nontax criminal laws, or to federal law
transcripts.                                                       Schedule C (Form 1040), enter your SSN.
                                                                                                                                       enforcement and intelligence agencies to combat terrorism.
   If you are requesting more than one transcript or other         Line 3. Enter your current address. If you use a P.O. box,            You are not required to provide the information requested
product and the chart below shows two different addresses,         include it on this line.                                            on a form that is subject to the Paperwork Reduction Act
send your request to the address based on the address of
                                                                   Line 4. Enter the address shown on the last return filed if         unless the form displays a valid OMB control number. Books
your most recent return.
                                                                   different from the address entered on line 3.                       or records relating to a form or its instructions must be
                                                                                                                                       retained as long as their contents may become material in the
Chart for individual transcripts                                   Note: If the addresses on lines 3 and 4 are different and you       administration of any Internal Revenue law. Generally, tax
                                                                   have not changed your address with the IRS, file Form 6822,
(Form 1040 series and Form W-2                                     Change of Address. For a business address, file Form 8822-
                                                                                                                                       returns and return information are confidential, as required by
                                                                                                                                       section 6103.
and Form 1099)                                                     B, Change of Address or Responsible Party — Business.
                                                                                                                                          The time needed to complete and file Form 4506-T will
If you filed an                                                    Line 5b. Enter up to 10 numeric characters to create a unique       vary depending on individual circumstances. The estimated
                                                                   customer file number that will appear on the transcript. The        average time is: Learning about the law or the form, 10
individual return and              Mail or fax to:                 customer file number should not contain an SSN.
                                                                                                                                       mln.; Preparing the form, 12 min.; and Copying,
lived in:                                                          Completion of this line is not required.                            assembling, and sending tho form to tho IRS, 20 min.
                                                                   Note. If you use an SSN, name or combination of both, we               If you have comments concerning the accuracy of these
Alabama, Kentucky, Louisiana,
                                                                   will not input the information and the customer file number         time estimates or suggestions for making Form 4506-T
Mississippi, Tennessee,           Internal Revenue Service
                                                                   will be blank on the transcript.                                    simpler, we would be happy to hear from you. You can write
Texas, a foreign country,         RAIVS Team
                                                                   Line 6. Enter only one tax form number per                          to:
American Samoa, Puerto Rico,      Stop 6716 AUSC
                                                                   request.
Guam, the Commonwealth of         Austin, TX 73301                                                                                           Internal Revenue Service                        Tax Forms
                                                                   Signature and date. Form 4506-T must be signed and dated
the Northern Mariana Islands,                                      by the taxpayer listed on line 1a or 2a. The IRS must receive             and Publications Division                      1111
the U.S. Virgin Islands, or                                        Form 4506-T within 120 days of the date signed by the                     Constitution Ave. NW, IR-6526     Washington, DC 20224
A.P.O. or F.P.O. address          855-587-9604                     taxpayer or it will be rejected. Ensure that all applicable lines         Do not send the form to this address. Instead, see Where
                                                                   are completed before signing.                                       to file on this page.
Alaska, Arizona, Arkansas,
                                  Internal Revenue Service                          You musf check tho box in the signature area
California, Colorado, Hawaii,                                                       to acknowledge you have the authority to sign
                                  RAIVS Team
Idaho, Illinois, Indiana, Iowa,                                                     and request the information. The form will not
                                  Stop 37106
Kansas, Michigan, Minnesota,                                                        be processed and returned to you if the
                                  Fresno, CA 93888                                  box is unchecked.
Montana, Nebraska, Nevada,
New Mexico, North Dakota,                                             Individuals. Transcripts of jointly filed tax returns may be
Oklahoma, Oregon, South                                            furnished to either spouse. Only one signature Is required.
Dakota, Utah, Washington,                                          Sign Form 4506-T exactly as your name appeared on the
                                  855-800-8105
Wisconsin, Wyoming                                                 original return. If you changed your name, also sign your
                                                                   current name.
Connecticut, Delaware, District
                                  Internal Revenue Service
of Columbia, Florida,Georgia,
                                  RAIVS Team
Maine, Maryland,
                                  Stop 6705 P-6
Massachusetts, Missouri, New
                                  Kansas City, MO 64999
Hampshire, New Jersey, New
York, North Carolina, Ohio,
Pennsylvania, Rhode Island,
South Carolina, Vermont,
                                  855-821-0094
Virginia, West Virginia
